Citation Nr: 0640311
Decision Date: 10/06/06	Archive Date: 01/18/07

DOCKET NO.  04-25 722	)	DATE OCT 06 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss secondary to pulmonary tuberculosis, inactive with residuals of segmental resection of the upper right lobe. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied service connection for hearing loss.  During the pendency of this appeal, the RO confirmed the denial of service connection for hearing loss in May 2003, September 2003, and May 2004 rating decisions.  

The veteran testified at a June 2006 Board hearing; the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran has bilateral hearing loss etiologically related to the administration of streptomycin for treatment of his service-connected pulmonary tuberculosis.  


CONCLUSION OF LAW

Bilateral hearing loss is proximately due to or the result of the veterans service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory VCAA notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In January 2003 and December 2003 letters, VA informed the veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the veteran was responsible.  VA also effectively asked the veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a service connection claim, including the degree of disability and the effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, VA did not provide the veteran with notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  In light of the Boards favorable decision, the Board finds no prejudice to the veteran in proceeding with the issuance of a decision in the present appeal despite any inadequate notice in this regard.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that any such failure was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO shall address any notice defect regarding disability ratings and effective dates when effectuating the award.    

The veterans service medical records, military treatment records, VA examinations, a private audiological examination and opinion, and a hearing transcript have been associated with the claims file.  VA has provided the veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2006).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2006).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records do not reflect a hearing loss disability in service.  Whispered voice testing was 15/15 on the veterans July 1946 separation examination.  The veteran claims that his hearing loss is due to the administration of streptomycin used to treat his service-connected pulmonary tuberculosis.

The record shows that the veteran was service-connected for tuberculosis in October 1950.  A September 1950 letter from the U.S. Marine Hospital and clinical records show that the veteran was hospitalized from July 1950 to October 1951 for pulmonary tuberculosis.  He was treated with 2 grams of streptomycin every third day and 9 grams of PAS (para-aminosalicylic acid) daily.  On September 1950, he was continued on pneumoperitoneum until August 1951.  The veteran was admitted to the U.S. Marine Hospital for pulmonary tuberculosis again in February 1954.  The veteran reported in an October 1954 lay statement that he was treated with streptomycin twice a week and PAS three times daily from September 1954 to January 1955.  

An April 2004 audiological evaluation by Dr. K.H.F. assessed the veteran with severe high frequency hearing loss and discrimination deficit, much more than age-related presbycusis.  Dr. K.H.F. stated that the culprit was streptomycin ototoxicity.  The veterans audiogram also noted streptomycin hearing loss.  A July 2006 letter from Dr. K.H.F. reiterated his previous August 2004 opinion that the veterans severe high frequency hearing loss and discrimination defect was caused by streptomycin ototoxicity.

On the authorized audiological evaluation in August 2003, puretone thresholds, in decibels, were as follows:

 
			HERTZ			   
	500	1000	2000	3000	4000	   
RIGHT	25	30	45	60	65	   
LEFT	25	20	35	60	70	 

Speech audiometry revealed speech recognition ability of 88 percent in both the right and left ear.  The examiner reviewed the claims file.  The veteran reported that he worked as an aerial photographer in service.  He was exposed to jet engine noise.  He denied the use of hand-held weapons and denied head trauma, ear infections, and aural fullness.  He was administered streptomycin in 1950 for treatment of tuberculosis, and reported severe dizziness that began 40 to 50 years prior.  The first record of treatment for hearing loss was in 2000.  The veteran reported that his greatest difficulty was in understanding background noises.  The veteran was assessed with normal sloping to moderate sensorineural hearing loss in the left ear, and mild sloping to moderate sensorineural hearing loss in the right ear.  The examiner stated that it was at least as likely as not that the veterans hearing loss was not due to the administration of streptomycin post active duty. 

The August 2003 audiological examination reflects a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  An April 2004 audiological evaluation and July 2006 letter from Dr. K.H.F. show that the veterans current hearing loss is related to treatment for his service-connected pulmonary tuberculosis.  The record shows that the veteran was treated with streptomycin from July 1950 to September 1950, and from September 1954 to January 1955.  Dr. K.H.F. stated that the veterans hearing loss was due to streptomycin ototoxicity.  Dr. K.H.F. based his opinion on the level of hearing loss and discrimination deficit, and the veterans past treatment.  During the August 2003 VA examination, the VA examiner, an audiologist, indicated that the veterans hearing loss was not likely due to the administration of streptomycin post active duty.  The examiner based her opinion on examination and review of the claims file.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that both Dr. K.H.F.s opinion and the VA examiners opinion provide probative evidence as to the etiology of the veterans hearing loss.  Resolving the benefit of the doubt in favor of the veteran, the Board finds that service connection for hearing loss secondary to service-connected pulmonary tuberculosis is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2006).   

C.  Conclusion

The veteran has a current hearing loss disability.  He is service connected for pulmonary tuberculosis, inactive with residuals of segmental resection of the upper right lobe.  The veteran received streptomycin treatment for his service-connected disability, and a private physician has stated that the veterans hearing loss was caused by streptomycin ototoxicity.  Therefore, the Board concludes that the evidence supports a finding that the veteran has hearing loss, secondary to service-connected pulmonary tuberculosis.


ORDER

Service connection for bilateral hearing loss secondary to pulmonary tuberculosis, inactive with residuals of segmental resection of the upper right lobe, is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

